Citation Nr: 0707035	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  05-18 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel








INTRODUCTION

The veteran served on active duty from October 1940 until 
October 1945.  The veteran died in February 1998, and the 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
San Juan, Puerto Rico.  In its December 2004 decision, the RO 
addressed the appellant's current claim de novo.  The RO had 
previously denied the appellant's claim in March 1998.


FINDINGS OF FACT

1.  The veteran died in February 1998; the veteran's death 
certificate lists the immediate cause of death as 
cardiorespiratory arrest due to upper gastrointestinal 
bleeding, diabetes mellitus and laryngeal carcinoma; no 
autopsy was performed.  No other significant conditions 
contributing to death but not related to the cause were 
noted.  

2.  Service connection was in effect for inactive 
tuberculosis, rated noncompensably disabling at the time of 
the veteran's death.

3.  There is no competent evidence linking cardiorespiratory 
arrest due to upper gastrointestinal bleeding, diabetes 
mellitus and laryngeal carcinoma to service, and the 
preponderance of the evidence is against a finding that the 
veteran's service connected disability caused or contributed 
substantially or materially to his death.




CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability 
that may be presumed to have been incurred in service, or a 
disability that is otherwise related to service did not cause 
or contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's March 1998 claim of service connection for 
cause of death was denied as indicated by the RO's March 1998 
letter to the appellant.  The claim file does not contain a 
March 1998 rating decision, and the RO has addressed the 
appellant's July 2004 claim de novo.  The Board, like the RO, 
will address the claim de novo.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.
In the present case, the appellant was provided with the 
notice required by the VCAA by letters in February 2004 and 
August 2004.  The originating agency specifically informed 
the appellant of the evidence required to substantiate her 
claim, the information required from her to enable VA to 
obtain evidence on her behalf, the assistance that VA would 
provide to obtain evidence on her behalf, and that she should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on her behalf.  The 
appellant was specifically asked to submit any evidence in 
her possession that pertains to her claim.  Therefore, the 
Board finds that she was provided with the notice required by 
the VCAA.

All available evidence pertaining to the claim has been 
obtained.  The claims folder contains service medical 
records, a Notice of Separation, lay statements from the 
appellant, a copy of the veteran's death certificate, and 
1996 to 1997 VAMC treatment records.  The Board finds that VA 
has satisfied its duty to notify and assist.  All obtainable 
evidence identified by the appellant relative to her claim 
has been obtained and associated with the claims folder, and 
neither has she not identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The Board is also unaware 
of any such evidence and is satisfied that VA has complied 
with its duty to assist the appellant in the development of 
the facts pertinent to her claim.

In light of the Board's denial of the appellant's claim, no 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2006) (harmless error).


Service Connection

The surviving spouse of a veteran who had a service connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a) 
(West 2002); 38 C.F.R. § 3.312(a) (2006).  In order to 
establish service connection for the cause of the veteran's 
death, the evidence must establish that the service-connected 
disability was either the principal or a contributory cause 
of death.  For a service-connected disability to be the cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related to 
the cause of death.  For a service-connected disability to 
constitute a contributory cause of death, it must be shown 
that it contributed substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310, 38 C.F.R. § 3.312. 

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if diabetes mellitus or 
laryngeal carcinoma became manifest to a degree of 10 percent 
or more within one year from the date of the veteran's 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death.  38 C.F.R. § 3.312(c)(3) (2006).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  A service-connected 
disability is not generally held to have accelerated death 
unless such disability affects a vital organ and was of 
itself of a progressive or debilitating nature.  38 C.F.R. § 
3.312(c)(4) (2006).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The preponderance of the evidence is against a finding that 
the veteran's service connected disability, tuberculosis, 
caused or contributed to his death.  Tuberculosis was not 
listed on the death certificate as a cause, or underlying 
contributing factor, in the veteran's death.  The death 
certificate indicates that the veteran died from 
cardiorespiratory arrest caused by upper gastrointestinal 
bleeding, diabetes mellitus and laryngeal carcinoma.  Prior 
to his death, the veteran had received diagnoses of upper 
gastrointestinal problems, diabetes mellitus and larynx 
carcinoma as noted in the 1996 to 1997 VAMC treatment 
records. 

The appellant asserts that she is entitled to her claim of 
service connection because her husband "died due to his 
pulmonary condition."  The Board notes that at the time of 
his death, the veteran was service connected (non-compensable 
from 1958) for tuberculosis.  However, there is no competent 
evidence regarding a disorder related to tuberculosis as the 
cause or contributing factor of the veteran's death.  The 
tuberculosis was not active for many years prior to his death 
and there is no clinical record that it was treated in the 
years immediately prior to his death.  There is nothing in 
the record to suggest that it was implicated in the cause of 
the veteran's death or that it accelerated his death in any 
manner.  

The appellant's assertion that the veteran's cause of death 
is related to his service connection for tuberculosis is the 
only evidence of a causal connection between 
cardiorespiratory arrest, the primary cause of death, and the 
veteran's active service.  While the appellant is qualified 
to make observations about the veteran, she is not competent 
to render a medical opinion as to diagnosis or etiology.  See 
38 C.F.R. § 3.312; Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board concludes that the preponderance of the evidence is 
against a finding of service connection for the cause of 
death.  Since the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Thus, the claim is denied.

ORDER

Entitlement to service connection for cause of death is 
denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


